The opinion of the court was filed October 1st 1883.
Per Curiam.
The lots of these parties adjoined and the contention was as to the location of the boundary line between them. The town in which they were situated was laid out in 1764. The original plot of the town showing the location of the streets and alleys, with the lots designated by numbers, was given in evidence. One Wolf, an old resident of the town, was the custodian of this town plot. When there was once a question as to tho boundaries of these lots, he came upon the ground and pointed out the boundary line. Ho also held the quit-rent deeds, and collected the rents thereon. Having died before the trial, his declarations made at tho time stated were given in evidence. There was no error in this. The declarations of a deceased person are evidence of boundary, when made under circumstances creating a presumption that he had a knowledge of the facts which he states. Wolf had the means of knowledge and called attention to the row of currant bushes on the boundary line. This evidence was also followed by proof of use and claim of the land in dispute.
We discover no error in the charge nor in the answers to the points.
Judgment affirmed.